FILED
                             NOT FOR PUBLICATION                            DEC 14 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DENNIS MICHAEL GIECK,                            No. 08-57049

               Plaintiff - Appellant,            D.C. No. 3:06-cv-02719-IEG-JMA

  v.
                                                 MEMORANDUM *
SELEAINA ANN THOMAS; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Southern District of California
                      Irma E. Gonzalez, Chief Judge, Presiding

                           Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

       Dennis Michael Gieck, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging First

Amendment, Eighth Amendment, and due process violations arising from his


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
placement in the Outpatient Housing Unit (“OHU”) at Calipatria State Prison. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung,

391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

        The district court properly granted summary judgment on the due process

claims because Gieck did not raise a triable issue as to whether his four-day

placement in the OHU imposed an “atypical and significant hardship on [him] in

relation to the ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472,

484 (1995).

        The district court properly granted summary judgment on the Eighth

Amendment claim because Gieck did not raise a triable issue as to whether the

treatment provided by Nurse Practitioner Thomas “was medically unacceptable

under the circumstances, and was chosen in conscious disregard of an excessive

risk to the prisoner’s health.” Toguchi, 391 F.3d at 1058 (internal quotation marks

and citation omitted).

        The district court properly granted summary judgment on the retaliation

claims because Gieck did not produce evidence suggesting that defendants placed

him in the OHU and reduced his medication in reprisal for exercising his First

Amendment rights. See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005)

(listing necessary elements of a retaliation claim).


/Research                                  2                                    08-57049
        Gieck’s remaining contentions are unpersuasive.

        AFFIRMED.




/Research                                3                08-57049